DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 July 2022 has been entered.
	Claims 1 and 16 are currently amended.  Claims 1-6 and 9-20 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2009/0104516, hereinafter Yoshihara.
Regarding claim 1, Yoshihara teaches a carrier module. 

    PNG
    media_image1.png
    460
    775
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (1st longitudinal member)][AltContent: textbox (2nd  longitudinal member)][AltContent: textbox (Cross
member)][AltContent: arrow][AltContent: textbox (Cross
member)][AltContent: arrow][AltContent: arrow]The carrier module comprises a frame (3). The frame (3) comprises a first longitudinal member, a second longitudinal member and a plurality of cross members. The first longitudinal member is spaced apart from and is parallel to the second longitudinal member. Each of the cross members extends from a first end merged with the first longitudinal member to a second end merged with the second longitudinal member (see Figure 1 below). 








[AltContent: textbox (Figure 1 - Yoshihara's frame (3). The figure illustrates two longitudinal members and two cross members. )]

A cell opening (“pocket”) is merged with the frame (3). The cell opening (“pocket”) is comprised of a plurality of arcuate shell portions. Each of the arcuate shell portions extends between and connects one of the cross members to one of the first longitudinal member or the second longitudinal member intermediate adjacent ones of the cross members. Each arcuate shell portion includes a second end merged with the corresponding one of the cross members intermediate the first longitudinal member and the second longitudinal member (see Figure 2 below). 


    PNG
    media_image3.png
    219
    251
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Arcuate
shell portions)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st longitudinal member)][AltContent: textbox (2nd  longitudinal member)][AltContent: arrow][AltContent: textbox (Cross
member)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st end of arcuate portion)][AltContent: textbox (2nd end of arcuate portion)][AltContent: arrow][AltContent: textbox (1st end of arcuate portion)][AltContent: arrow][AltContent: textbox (2nd end of arcuate portion)][AltContent: arrow]








[AltContent: textbox (Figure 2 - Illustrating the arcuate portions making up the cell opening ("pocket") of Yoshihara's assembly.)]

Regarding claim 2, Yoshihara teaches that each cell opening (“pocket”) is substantially cylindrical and includes an inner circumferential surface that is oblong in multiple directions (Figures 1 and 2 above).
Regarding claim 3, Yoshihara teaches that the inner circumferential surface of each cell opening (“pocket”) is circular, therefore it is “oblong” in various pairs of perpendicularly arranged directions (Figures 1 and 2 above).
Regarding claim 4, Yoshihara teaches a plurality of embodiments in which the cell opening (“pocket”) includes a variable radius measured between a center of the cell opening (“pocket”) and an inner circumferential surface of the cell opening (“pocket”) (figures 16-19, 21 and 22).

Regarding claim 5, Yoshihara teaches a plurality of embodiments in which the cell opening (“pocket”) includes a variable radius measured between a center of the cell opening (“pocket”) and an inner circumferential surface of the cell opening (“pocket”) (figures 16-19, 21 and 22). The variable radius is due to features characterized by alternating raised and recessed regions. At the recessed regions, the radius is at a maximum. In this pattern there would be a recessed region (and thus a maximum radius) at a point located at a portion of the inner circumferential surface where the cell opening (“pocket”) merges with the frame. 
Regarding claim 6, Yoshihara teaches a plurality of embodiments in which the inner surface of the cell opening (“pocket”) may be said to have a corrugation (figures 18, 19 and 21). The minimum radius would be at the portion of the corrugated surface closest to the center of the cell opening (“pocket”).  Yoshihara further teaches that the material of the carrier may be a polymer having a degree of elasticity (paragraph [0132]). As such, the cell opening (“pocket”) having the corrugations is understood to be capable of flexing. 
Regarding claim 9, Yoshihara teaches a plurality of embodiments in which the inner surface of the cell opening (“pocket”) may be said to have a corrugation (figures 18, 19 and 21). Yoshihara further teaches that the material of the carrier may be a polymer having a degree of elasticity (paragraph [0132]). As such, the cell opening (“pocket”) having the corrugations is understood to be capable of flexing. 


Regarding claim 10, Yoshihara teaches that the frame (3) comprises two longitudinal members spaced from each other and a plurality of cross members extending between the two longitudinal members. The carrier module includes multiple cell openings (“pockets”). There is one cell opening (“pocket”) between adjacent cross members (Figure 1 above).
Regarding claim 11, Yoshihara teaches that the frame (3) is formed of aluminum (paragraph [0075]). Aluminum is an electrically conductive material. 
Regarding claim 12, Yoshihara teaches that the carrier module includes a plurality of cell openings (“pockets”) each configured to receive a cylindrical battery cell (2) therein (paragraph [0073] and figure 1).
The carrier module includes (“forms”) an interbattery connection plate (9, “busbar”) in electrical communication with each battery cell (2) within the carrier module (paragraph [0075] and figure 2).
Regarding claim 13, Yoshihara teaches a plurality of embodiments in which the inner surface of the cell opening (“pocket”) may be said to have a corrugation (figures 18, 19 and 21). The corrugation has concave surfaces that receive the battery cell. The concave surfaces face outwardly relative to the approximately triangular regions visible in figures 7-9 which separate the cell openings (“pockets”).  Battery cell containers are metal. Metal is capable of being brazed. 
Regarding claim 14, Yoshihara teaches that the cell opening (“pocket”) and frame are a molded product (paragraph [0075]) – therefore, they are formed “monolithically”.

Regarding claim 15, the examiner notes that the claim recites a product, but also includes a limitation directed to a particular method for obtaining the structure of the claimed product.  Specifically, claim 15 recites that the frame and cell pocket are formed by an extrusion process.  Patentability of product-by-process claims is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from the a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113 citing In re Thorpe, 777 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985).
In the present case, that the cell opening (“pocket”) and frame are a molded product having the claimed structural limitations.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2009/0104516, hereinafter Yoshihara in view of U.S. Pre-Grant Publication No. 2020/0403280, hereinafter Ness.
Regarding claim 16, Yoshihara teaches a battery pack formed of a plurality of carrier modules (paragraph [0026]). 
Each carrier module comprises a frame (3). The frame (3) comprises a first longitudinal member, a second longitudinal member and a plurality of cross members. The first longitudinal member is spaced apart from and is parallel to the second longitudinal member. Each of the cross members extends from a first end merged with the first longitudinal member to a second end merged with the second longitudinal member (see Figure 1 above).
A cell opening (“pocket”) is merged with the frame (3). The cell opening (“pocket”) is comprised of a plurality of arcuate shell portions. Each of the arcuate shell portions extends between and connects one of the cross members to one of the first longitudinal member or the second longitudinal member intermediate adjacent ones of the cross members. Each arcuate shell portion includes a second end merged with the corresponding one of the cross members intermediate the first longitudinal member and the second longitudinal member (see Figure 2 above). 
Yoshihara teaches that the outer surfaces of the cells are exposed so that they can be cooled (paragraph [0020]).
Yoshihara fails to teach a first header tank, a second header tank and a plurality of fluid channels providing fluid communication between the first header tank and the second header tank.
Ness teaches an arrangement for cooling battery modules. The arrangement includes an inlet channel (3, “first header tank”) and an outlet channel (8, “second header tank”). The battery modules include cylindrical cells whose outer surfaces are exposed to the coolant. The coolant flows from the inlet channel (3, “first header tank”) to the outlet channel (8, “second header tank”) (paragraphs [0025] and figure 1). The pathways traveled by the coolant are fluid channels. 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form a cooling arrangement as taught by Ness for the purpose of cooling the plurality of battery modules taught by Yoshihara.
Regarding claim 17, Ness teaches including side walls (4c and 4d) to the battery modules. The side walls assist in the cooling of the battery modules (paragraphs [0031, 0033] and figure 5).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include side walls in Yoshihara’s carrier modules for the purpose of assisting in the cooling of the batteries in Yoshihara’s carrier modules.
In the combination of Yoshihara and Ness, the fluid channels are formed by the walls which form a tube which would abut the frames of the carrier modules.
Regarding claim 18, in the combination of Yoshihara and Ness at the interface between the inlet channel (3, “first header tank”), the outlet channel (8, “second header tank”) and the tubes there would be openings to allow coolant to flow through.
Regarding claim 19, Yoshihara teaches that each carrier module includes two rows of cell openings (“pockets”) merged with the frame (figures 7-9).
Regarding claim 20, Yoshihara as modified by Ness teaches that there is a fluid channel between adjacent carrier modules. 

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the Yoshihara reference and the combination of Yoshihara and Ness have been provided, as recited above, to address the amended claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724